*370On Petition for Rehearing.
PER CURIAM.
The petitioner for rehearing argues that because of our decision construing its closed shop contract with its employer, as follows:
“We construe the discharge provision of the instant closed shop contract as not intended to include an obligation on the employer to discharge an employee for the exercise of the latter’s right to seek at an election for his bargaining agent a labor organization other than the one having an existent closed shop contract,” ,
and because if we held otherwise the employee would be held “in terrorem” from exercising his rights at an election, “this court apprehends some doubt about the economic propriety of closed shop contract in the lumber industry.”
The contention is unwarrantable. The petitioner does not deny that the employee is so held in terrorem of violation of the union’s requirements of its members. Such fear is obvious and Congress well may be presumed to have recognized its existence as a factor in making effective all proper closed shop contracts. Because it is an effective factor as to all the legal incidents of a closed shop contract nonetheless makes such fear a factor in a union’s wrongful attempt to defeat the Congressional purpose to democratize the employees’ organization by a free election of their bargaining agent.
The petition for rehearing is denied.